DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-12 are currently pending for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being  by Rigazio (Pub. No.: US 2017/0235361 A1).

Regarding claim 1, Rigazio teaches a method of generating a multimedia effect (Abstract, Fig. 1-Fig. 7), the method comprising: 
detecting, by a sensor, a real-time physiological data of a person; wherein the physiological data is at least one of heartbeat data; breathing data; eye movement data; eye blinking data; eye pupil size data; eye gaze data; skin conductance data; muscle tension data or body temperature data (Fig. 6, camera 602 and para [0036], “Block 602 represents an eye camera, which can be a digital camera for still images, a video camera, or any other suitable camera positioned so that it can capture images of a user's eyes.”); 
generating a multimedia effect based on the real-time physiological data; 
outputting the multimedia effect to the person via a multimedia interface of the device; and 
adjusting the multimedia effect continuously in real-time based on a change in the detected real-time physiological data (Fig. 1-Fig. 7, para [0027], “In an example, the user gaze for a weather prompt can be through any window and need not be through the front windshield.  In Frame F (306), a virtual assistant 210 can provide a notification to the user 110 based on the nonverbal user ”).  

Regarding claim 2, Rigazio teaches the method according to claim 1, comprising: 
simulating a multimedia effect based on previous real-time physiological data (Fig. 3, the multimedia effect 302, 210 at frame F is based on the gaze direction of the previous Frame E).  

Regarding claim 3, Rigazio teaches the method according to claim 1, comprising: 
generating a control signal based on the real-time physiological data (Fig. 6, step 602, gaze direction) and a modification data (Fig. 6, step 608, driver’s speech input); and
generating the multimedia effect based on the real-time physiological data and the control signal (Fig. 6, step 620 or 622, para [0044], “In an example, a response can include a text response that can be spoken or displayed in text.”. The vehicle outputs a visual/audible response based on the eye direction of the driver and the speech inputted by the driver).  

Regarding claim 4, Rigazio teaches the method according to claim 2, further comprising : 
 	transitioning the simulated multimedia effect into a real-time multimedia effect based on a detected real-time physiological data (Fig. 3, the simulated multimedia 302 is being displayed as a real time multimedia effect to the driver based on the driver’s gaze direction).  

Regarding claim 5, Rigazio teaches the method according to claim 1, wherein the multimedia effect is at least one of a visual stimulus effect; a haptic stimulus effect; or an audio stimulus effect (Fig. 1 - Fig.4, para [0027], “In this example, the virtual assistant 210 appears as a visually displayed avatar, the notification 302 can be an audio broadcast.”).  

 	Regarding claim 6, Rigazio teaches the method according to claim 1, wherein the multimedia interface is at least one of a visual stimulus device; a haptic stimulus device or an audio stimulus device (Fig. 1 - Fig.4, para [0027], “In this example, the virtual assistant 210 appears as a visually displayed avatar, the notification 302 can be an audio broadcast.”).  


Regarding claim 8, Rigazio teaches the method according to claim 1, wherein the sensor is any of: 
 	a heartbeat sensor for measuring the pulse of the person; 
 	a respiration sensor for measuring the breathing of the person;
 	a camera for capturing images and video of the person (Fig. 6, eye camera 602);
 	a microphone for recording sound of the person; or 
 	a pressure sensor for measuring a force generated by the person.  

 	Regarding claim 9, recites a user interface system in a vehicle that performs the method of claim 1. Therefore, it is rejected for the same reasons. 

	Regarding claim 10, recites a user interface system in a vehicle that performs the method of claim 2. Therefore, it is rejected for the same reasons.

	Regarding claim 11, recites a user interface system in a vehicle that performs the method of claim 3. Therefore, it is rejected for the same reasons.

	Regarding claim 12, recites a user interface system in a vehicle that performs the method of claim 6. Therefore, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rigazio (Pub. No.: US 2017/0235361 A1) in view of Steibel (Pub. No.: US 2013/0345543 A1).
 	Regarding claim 7, Rigazio teaches the method according to claim 1, but fails to further teach wherein the physiological data is breathing data and the multimedia effect is a pulsing light that is outputted via a light source configured to alternate an intensity and/or a frequency of the light for visualizing the actual breathing of the person.  
	However, in the same field of person monitoring, Steibel teaches a status indication light pulsates at a rate to mimic the person’s breathing pattern. See para [0017], “In an embodiment, the status indicator lights 120 blink or pulsate or otherwise provide a changing light pattern at a rate similar to the rate at which a person breathes when in a calm state (for example, between approximately 18-24 breaths per minute for an adult).  This may include, for example, operating the status indicator lights 120 so that the lights slowly turn on and off in a rhythmic pattern that mimics a person's breathing at a desirable respiratory rate.”.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rigazio’s vehicle with status indication lights to mimic the driver’s breathing pattern to allow the driver to visually monitors his/her breathing pattern.

Conclusion
The prior art made of record and not relied upon is considered pertinent to 

Shimizu (Pat. No.: US  5,801,667) teaches a vehicle display that simplifies the display interface based on the driver’s line of sight.

Breed (Pat. No.: US 8,686,922 B2) teaches a vehicle heads-up display that display information based on the determined location of the driver’s eye.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

/ZHEN Y WU/Primary Examiner, Art Unit 2685